DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 20195706 filed on 27 August 2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 August 2020, and 02 March 2021 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A drip counter device for counting infusion liquid drips, the device comprising 
a drip detector; 
a user interface; 
a transceiver; 
at least one processor; 
at least one memory including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor, cause the device at least to perform: 
obtain information on the drip counter device; 
control the transceiver to obtain information on infusion liquid dosing plan of the person the infusion liquid is to be administered, wherein the dosing plan comprises the amount of infusion liquid to be administered in a given time interval; 
control the transceiver to transmit information on obtained 
information to a system monitoring device; 
receive device parameters to administer infusion liquid according to the dosing plan; 
monitor the administering of the infusion liquid; 
compare the administering with the dosing plan; 
determine based on the monitoring of the administering of the infusion liquid that the dosing plan will not be fulfilled; 
control the transceiver to transmit information on monitoring or comparison results to the system monitoring device; 
control the user interface to display comparison results.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because the steps of comparing the administered infusion liquid to a dosing plan involves mathematical relationships, mathematical formulas or equations, mathematical calculations, e.g. mathematical modeling or simulation. MPEP 2106.04(a)(2)(I)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because monitoring a patient according to a treatment plan is traditionally performed by a caretaker when treating a patient (see Specification as originally filed on 27 August 2019 in parent application 20195706, page 1 Background line 10-22), i.e. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for the generic computer invoked with a high level of generality in a post hoc manner to implement the abstract concept, nothing in the claim prevents a person from performing these steps in the human mind either mentally or with pen and paper. For example, obtaining information may be performed by a person looking at the data and thinking about the results. Similarly, monitoring and comparing the status of the patient’s administration with respect to a treatment plan to determine fulfillment may also be performed by looking at the data and thinking about the results, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-7 reciting limitations further defining the *, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a drip detector; 
a user interface; 
a transceiver; 
at least one processor; 
at least one memory including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor, cause the device at least to perform: 
control the transceiver to transmit information on obtained 
information to a system monitoring device; 
receive device parameters to administer infusion liquid according to the dosing plan;
control the transceiver to transmit information on monitoring or comparison results to the system monitoring device; 
control the user interface to display comparison results.
Regarding the drip detector, 

The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the drip detector (see Specification of parent application 20195706, page 1 line 7-20), this limitation merely adds insignificant extra-solution activity to the abstract idea (such as mere data gathering). MPEP 2106.05(g))
Regarding the user interface (parent Specification page 4 line 10-11 disclosing a generic computer speaker and display), transceiver (parent Specification page 4 line 12-16 disclosing well known technologies), processor and associated memory (page 13 line 1-6 disclosing generic computer and memories), these limitations amount to mere instructions to apply an exception (such as invoking computers as a tool to perform the abstract idea). MPEP 2106.05(f))
Similarly, using the computer to send and receive data are also generic computers functions of a general purpose computer, and amounts to an effort generally link the abstract concept to a particular technological environment. MPEP 2106.05(h)
Finally, displaying data merely adds insignificant extra-solution activity to the abstract idea (such as insignificant application). MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2-7, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea by placing additional limitations on the generic computer used to implement the abstract concept).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a drip detector; a user interface; a transceiver; at least one processor; at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the device at least to perform: control the transceiver to transmit information on obtained information to a system monitoring device; receive device parameters to administer infusion liquid according to the dosing plan; control the transceiver to transmit information on monitoring or comparison results to the system monitoring device; control the user interface to display comparison results; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the drip detector, the parent Specification discloses that this type of device is conventionally known in the art (page 1 line 7-20).
Regarding the display of data, this amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular field (see also parent Specification page 4 line 10-11 disclosing generic computer speakers and display that are coextensive with a generic computer performing generic computer functions of displaying data to a user, especially when the displayed data is not recited as having any specific recognized computer structure, but is instead merely recited functionally, e.g. displaying “comparison results”).
Remaining elements also amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2-7 further reciting steps of using the generic computer to further process and generate alerts (short of actually displaying the alerts in any technical manner). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claims 8-11, these claims recite devices that is similar to those of claims 1-7 as discussed above and incorporated herein.
	Additionally, claims 8-11 further recite abstract concepts that include the processing of additional data to generate recommendations for the user. These steps are considered abstract for similar reasons as addressed in claims 1-7 above, and incorporated herein.
	Claims 8-11 also recite similar additional elements that, when considered individually and as ordered combinations, fail to provide an inventive step or significantly more than the abstract concept.
	For these reasons, claims 8-11 are also rejected for substantially similar rationale as applied to claims 1-7 above, and incorporated herein.

	Claims 12-19: these claims recite method steps and CRM containing software thereon for performing methods that are substantially similar to the device of claims 1-7, and therefore rejected for the same rationale as applied to claims 1-7 above, and incorporated herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Patil (WO 2019091577).

	Claim 1: Patil discloses:
A drip counter device for counting infusion liquid drips (page 1 paragraph 1 illustrating a device capable of monitoring [considered to be a form of “counting”] IV drip rate), the device comprising 
a drip detector (page 2 paragraph 0006 illustrating computer component capable of counting drops); 
a user interface (page 12-13 paragraph 0044-0046 illustrating a GUI); 
a transceiver (page 12-13 paragraph 0044-0045 illustrating a network interface); 
at least one processor (see at least page 12-13 illustrating a processor); 
at least one memory including computer program code (page 12-13 paragraph 0044 illustrating computer memory with software code); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the device at least to perform: 
obtain information on the drip counter device (Figure 3 label 322 illustrating determining the drip rate); 
control the transceiver to obtain information on infusion liquid dosing plan of the person the infusion liquid is to be administered, wherein the dosing plan comprises the amount of infusion liquid to be administered in a given time interval (Figure 3 label 328, 330, page 10-11 paragraph 0037-0038 illustrating determining the patient’s dosage); 
control the transceiver to transmit information on obtained 
information to a system monitoring device (Figure 3 label 328, 330, page 10-11 paragraph 0037-0039 illustrating processing the dosage information for the patient); 
receive device parameters to administer infusion liquid according to the dosing plan (Figure 3 label 328, 330, page 10-11 paragraph 0037-0039 illustrating processing the dosage information for the patient); 
monitor the administering of the infusion liquid (Figure 3 label 328, 330, page 10-11 paragraph 0037-0039 illustrating calculating the drip rate administered to the patient); 
compare the administering with the dosing plan (Figure 3 label 328, 330, page 10-11 paragraph 0037-0039 illustrating comparing the actual dosage with the prescribed dosage for the patient); 
determine based on the monitoring of the administering of the infusion liquid that the dosing plan will not be fulfilled ((Figure 3 label 328, 330, page 10-11 paragraph 0037-0039 illustrating determining compliance with the prescribed dosage); 
control the transceiver to transmit information on monitoring or comparison results to the system monitoring device (Figure 300 label 300 illustrating processing the validation result of the comparison); 
control the user interface to display comparison results (page 11 paragraph 0038 illustrating displaying an alert responsive to an improper administered dose).

	Claim 2: Patil teaches:
generate an alarm based on the determination(page 11 paragraph 0038 illustrating displaying an alert responsive to an improper administered dose).

Claim 3: Patil teaches:
determine, based on the monitoring, updated device parameters (page 6 paragraph 0023 illustrating determining the flow rate to satisfy a prescribed flow rate); 
indicate the updated parameters (page 6 paragraph 0023 illustrating providing the determined flow rate for alert and other processing).

Claim 4: Patil teaches:
indicate the time lapsed from the alarm (page 5 paragraph 0021 illustrating indicating the time the nurse has to complete dosage and quench the notification [considered to be a form of “time lapsed” since the time to complete is a countdown for the nurse to complete the indicated action within a limited time period).

Claim 6: Patil teaches:
receive information on the person the infusion liquid is to be administered (page 11 paragraph 0038-0039 illustrating determining the prescribed dose for the patient); 
generate an alarm with of a given type, wherein the type of the alarm is selected based on the received information on the person the infusion liquid is administered (page 11 paragraph 0038-0039 illustrating determining the alarm based on the patient’s administration rate).

Claim 8: Patil discloses:
An apparatus for monitoring one or more drip counter devices (page 1 paragraph 1 illustrating a device capable of monitoring [considered to be a form of “counting”] IV drip rate), the apparatus comprising 
a user interface (page 12-13 paragraph 0044-0046 illustrating a GUI); 
a transceiver (page 12-13 paragraph 0044-0045 illustrating a network interface); 
at least one processor (see at least page 12-13 illustrating a processor); 
at least one memory including computer program code (page 12-13 paragraph 0044 illustrating computer memory with software code); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the device at least to perform: 
control the transceiver to obtain information on person or persons operating one or more drip counter devices (page 5 paragraph 0021 illustrating receiving confirmation data from the person operating the device) and persons infusion liquid is to be administered (page 11 paragraph 0038-0039 illustrating determining the prescribed dose for the patient) utilizing the one or more drip counter devices and properties of the one or more drip counter devices and environment in which they are used (page 10-11 illustrating using a variety of data regarding the device to generate the drip rate [considered to be a form of “environment” data because the data includes the device data used to calculate the drip rate); 
control the transceiver to obtain information on care plan and infusion liquid dosing plan of one or more persons infusion liquids are to be administered, wherein the dosing plan comprises the amount of infusion liquid to be administered in a given time interval (page 10-11 paragraph 0037-0038 illustrating determining the dose for the patient); 
control the transceiver to receive information on monitored administering of the infusion liquid received, the information indicating that the dosing plan will not be fulfilled (page 10-11 paragraph 0037-0038 illustrating determining that the dose will not be filled); 
combine and compare the monitored administering with the dosing plan (page 11 paragraph 0039 illustrating modifying the plan); 
control the user interface to display information related to the monitored administering and the dosing plans of the one or more drip counter devices (page 11 paragraph 0039 illustrating notifying the user in conjunction with modifying the plan).

Claim 9: Patil teaches combining all data available on the user, the device (considered to be a form of “environment” data), and the patient’s dosage plan to generate a revised plan (page 11 paragraph 0038-0039, also discussed above and incorporated herein).

Claim 10: Patil teaches:
provide actions proposals to decrease differences between in the care plans and infusion liquid dosing plans and monitored administering (page 11 paragraph 0039 illustrating determining a makeup dose that would minimize variance between the prescribed dose and the actual dose given to the patient).

Claim 11: Patil teaches:
checking the use settings and practices, proposing in dedicated plan instructions, proposing instruction related to use conditions (page 11 paragraph 0039 illustrating adjusting the settings on the device to effect flow rate).
The remaining limitations are rendered optional by the limitation “one or more” and therefore need not be taught by the applied art.

Claims 12-14: these claims recite method steps of the device of claims 1-3, and are therefore rejected for substantially similar rationale, and incorporated herein.
Patil specifically discloses a method capable of performing the functionalities of the disclosed device (page 7 paragraph 0027).

Claims 16-17: these claims recite method steps of the device of claims 8-9, and are therefore rejected for substantially similar rationale, and incorporated herein.
Patil specifically discloses a method capable of performing the functionalities of the disclosed device (page 7 paragraph 0027).

Claims 18-19: these claims recite a CRM containing thereon software for performing the functions of claims 1, 8, and are therefore rejected for substantially similar rationale, and incorporated herein.
Patil specifically discloses a CRM containing thereon software instructions capable of performing the functionalities of the disclosed device (page 13-14 paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Stewart (20050267402).

	Claim 5: Patil further teaches:
	generate an alarm with of a given type (page 2 paragraph 0003 illustrating a particular type of alarm, for example).
	Patil does not teach:
change the alarm type if an acknowledgement of the alarm has not been detected by the user interface within a given time limit.
Stewart teaches:
change the alarm type if an acknowledgement of the alarm has not been detected by the user interface within a given time limit (page 2-3 paragraph 0037 illustrating escalating to a second alarm if the first alarm has not been addressed within a time period).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the alarm escalation of Stewart within the IV administration of Patil with the motivation of identifying more dangerous patient conditions caused by the physician ignoring first line alarms (Stewart; page 1 paragraph 0006, page 2-3 paragraph 0037).

Claim 7: Patil does not teach:
determine that a previous alarm had been given within a given time frame; 
select the type of the alarm based on the determination.
Stewart teaches:
determine that a previous alarm had been given within a given time frame (page 2-3 paragraph 0037 illustrating escalating to a second alarm if the first alarm has not been addressed within a time period); 
select the type of the alarm based on the determination (page 2-3 paragraph 0037 illustrating escalating to a second alarm if the first alarm has not been addressed within a time period).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the alarm escalation of Stewart within the IV administration of Patil with the motivation of identifying more dangerous patient conditions caused by the physician ignoring first line alarms (Stewart; page 1 paragraph 0006, page 2-3 paragraph 0037).

Claim 15: this claim is rejected for substantially similar rationale as applied to claim 5 above, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mulan (20050055244) discloses escalating an alarm if the alarm was not resolved within adequate time (page 12 paragraph 0189), with application to an IV drip rate monitor (page 23 paragraph 0292).
Simpson (20040172222) discloses adjusting the alarm escalation time period (page 12 paragraph 0184).
Wright (Do calculation errors by nurses cause medication errors in clinical practice? A literature review) discloses causes for medication errors, including environmental factors (page 94 Table 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626